Citation Nr: 1605589	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-26 604	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for Department of Veterans Affairs (VA) purposes, to include entitlement to VA death benefits. 


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to February 1946.  The Veteran died in February 2010, and the Appellant is seeking recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the VA Pension Management Center in St. Paul, Minnesota.  Jurisdiction rests with the VA Regional Office in Phoenix, Arizona, from which the appeal was certified.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran and the Appellant were married in August 1952.

2.  The Veteran and the Appellant divorced in December 2004 and did not remarry prior to the Veteran's death in February 2010.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for VA purposes, to include VA death benefits, have not been met.  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.54, 3.55 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, when the law, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (holding that VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (holding that VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

The outcome of this case is controlled by the recognition of the Appellant as the Veteran's surviving spouse.  In this case, the facts on this point are not in dispute and the law is controlling.  Further consideration of the VCAA is not required.

The Appellant seeks entitlement to VA death benefits as the surviving spouse of the Veteran.  VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

A "surviving spouse" is a person whose marriage to a veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b); see also 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The facts in this case are not in dispute.  The Veteran and the appellant were married in August 1952.  However, they were divorced in December 2004, and did not remarry at any time prior to the Veteran's death in February 2010.  The Board further notes that the Appellant does not dispute that she and the Veteran were divorced at the time of his death.  In fact, she acknowledged that they were divorced in 2004 on her application for benefits.  Rather, she contends that she should be entitled to VA benefits as she and the Veteran were married for 52 years and because their marriage ended at the Veteran's insistence.  

The Board does not dispute the fact that the Appellant and the Veteran were married for 52 years, or that their marriage may have ended due to the Veteran's request.  However, the law explicitly states that in order to be recognized as the surviving spouse of a veteran one must be married to the veteran at the time of the veteran's death.  Id.  Here, the Veteran and the appellant were clearly not married at the time of his death in February 2010.  The Board acknowledges that the law does permit VA to look at circumstances where a married couple is separated at the time of a veteran's death, specifically when any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  However, in this case, the undisputed evidence of record reflects the Veteran and the Appellant were divorced at the time of the Veteran's death.  In short, it was not a case of separation that would permit consideration of these regulatory provisions.  There is also no evidence that the Appellant and the Veteran held themselves out to the public as being married after the 2004 divorce or at the time of his death.  

In view of the foregoing, the Board has no choice but to conclude the Appellant does not satisfy the legal requirements for recognition as the Veteran's surviving spouse for VA purposes, to include death benefits.  As such, her claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  The Board notes the Appellant's contention that she is recognized as a surviving spouse for the purpose of receiving benefits from the Social Security Administration (SSA).  However, VA operates under different regulations from SSA, and there is no legal provision under which the Appellant may be recognized as a spouse for VA purposes.  As such, the Appellant's arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to her claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for VA purposes, to include entitlement to VA death benefits, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


